Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Nos encontramos hoy ante la difícil tarea de atemperar dos (2) disposiciones un tanto incongruentes: (1) el requi-sito de notificación que impone, de forma alternativa a los menores, la Ley de Reclamaciones y Demandas contra el Estado (1) y (2) la norma de que el término prescriptivo no transcurre durante la minoridad. (2)
Somos del criterio de que, en situaciones como las de autos, el requisito de notificación que impone la Ley de Reclamaciones y Demandas contra el Estado,(3) no puede obstruir el derecho sustantivo, imperante en nuestro orde-namiento, de que la prescripción no “corre” durante la minoridad.
HH
Jaimar David Pérez Aguirre llegó al mundo el 31 de julio de 1972. Más de dos (2) décadas más tarde, el 29 de julio de 1994, Pérez Aguirre, luego de advenir a la mayoría de edad, radicó demanda en contra del Estado Libre Aso-ciado (el Estado) y otras partes cuyos nombres se descono-cían en ese momento. En lo pertinente, Pérez Aguirre alegó *165haber sufrido severos daños físicos y neurológicos producto de la supuesta impericia profesional de los médicos y fun-cionarios del Hospital de Distrito de Ponce que atendieron a su señora madre durante el proceso de alumbramiento que culminó con su nacimiento. Nótese que Pérez Aguirre presentó su reclamación dentro del año de advenir a la ma-yoría de edad.
En la demanda, Pérez Aguirre reconoció que no había notificado al Secretario de Justicia(4) Argumentó el de-mandante que esa omisión no debía ser óbice para la ven-tilación del pleito porque, alegadamente, no hubo perjuicio sustancial contra el Estado, ya que los hechos ocurrieron en un hospital público y toda la información necesaria y pertinente se encontraba en manos de aquél.
Por su parte, el Estado solicitó del tribunal de instancia que dictase sentencia sumaria a su favor o que desesti-mara el pleito por razón de la falta de notificación reque-rida por nuestro ordenamiento jurídico. La representación legal de Pérez Aguirre se opuso. Recalcó que el Estado no había sufrido, ni demostrado, perjuicio sustancial por la falta de notificación. Además, indicó que la omisión “ocu-rrió por tratarse de personas pobres e ignorantes que estu-vieron luchando con un hijo con daño cerebral debido a la negligencia de los médicos del Estado Libre Asociado”.(5) (Énfasis suplido.)
Ante este cuadro, el tribunal señaló una vista para es-cuchar los planteamientos de las partes. Celebrada la vista, el antiguo Tribunal Superior, Sala de Ponce, dictó sentencia parcial desestimando la demanda incoada contra el Estado.
Inconforme, compareció Pérez Aguirre ante este Tribunal solicitando la revocación del dictamen. Le atribuye al *166foro de instancia haber errado al desestimar la acción, pues, alegadamente, puede eximirse del requisito de noti-ficación en “circunstancias especiales” como las presentes en el caso de autos. Ordenamos a los demandados recurri-dos que mostraran causa por la cual este Tribunal no debía expedir el auto de certiorari solicitado y dictar sentencia revocatoria de la sentencia recurrida. En cumplimiento de dicha orden, ha comparecido el demandado recurrido.
Concurrimos con la sentencia emitida por el Tribunal que revoca el dictamen del foro de instancia desestimatorio de la demanda radicada contra el Estado. Veamos por qué.
r-H í — I
El demandante recurrente admite que no cumplió con el requisito de notificación. Argumenta que nos encontramos en presencia de las circunstancias especiales que justifican la exención de dicho requisito. En su comparecencia ante este Foro identifica como circunstancias especiales las si-guientes: (a) “la prueba consta en los récords médicos que obran en el Hospital” y (b) “los testigos en el caso son fun-damentalmente los médicos, enfermeras y demás funciona-rios de esa entidad hospitalaria”. Plantea que tanto la evi-dencia como los testigos son de fácil acceso al Estado pues el hospital le pertenece a éste y, en la alternativa, si el personal ya no labora para el Estado, éste tiene los medios para hallarlos.
Por otro lado, indica el demandante recurrente que es inmaterial el hecho de que hayan transcurrido más de veinte (20) años desde la ocurrencia del alegado acto cul-poso o negligente. De hecho, sostiene que, ante la omisión de notificación, no hay diferencia entre el transcurso de seis (6) meses o veinte (20) años pues, a su juicio, lo impor-tante es si el Estado ha sufrido un perjuicio sustancial. Por último, añade que el Estado no ha demostrado qué perjui-cio sustancial ha sufrido por la falta de notificación. En fin, *167reclama nuestra “interpretación liberalization” en este caso.
La Ley de Reclamaciones y Demandas contra el Estado permite que el Estado responda por los actos y las omisio-nes de los funcionarios en las mismas circunstancias y con-diciones en que sería responsable un ciudadano particular, siempre y cuando se cumpla con las condiciones que im-pone la propia ley. Una de esas condiciones es el requisito de notificación. Las reclamaciones contra el Estado, por da-ños causados por culpa o negligencia de éste, deberán pre-sentarse al Secretario de Justicia, mediante notificación escrita, en la que se hagan constar ciertos datos exigidos por la ley.
Este Tribunal ha expresado que los propósitos del requi-sito de la notificación previa son:(6)
1. proporcionar a estos cuerpos políticos la oportunidad de investigar los hechos que dan origen a la reclamación; 2. des-alentar las reclamaciones infundadas; 3. propiciar un pronto arreglo de las mismas; 4. permitir la inspección inmediata del lugar del accidente antes de que ocurran cambios; 5. descubrir el nombre de las personas que tienen conocimiento de los he-chos y entrevistarlas mientras su recuerdo es más confiable; 6. advertir a las autoridades municipales de la existencia de la reclamación para que se provea la reserva necesaria en el pre-supuesto anual; y, 7. mitigar el importe de los daños sufridos mediante oportuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitalizar al perjudicado.(7)
El requisito de notificación sirve el propósito de avisar al Gobierno de que, probablemente, ha surgido una causa de acción por daños y perjuicios en su contra. Esto, con el propósito de que “ ‘pueda activar sus recursos de investiga-*168ción prontamente, antes [de] que desaparezcan los testigos y las pruebas objetivas en orden a la preparación de una adecuada defensa contra la reclamación o una transacción adecuada de la misma, cuando proceda’ ”.(8) (Enfasis suprimido.)
De otra parte, la mencionada notificación debe presen-tarse dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama. (9) Siendo la notificación un requisito de estricto cumplimiento, el tribunal queda liberado “de un automa-tismo dictado por el calendario y salva su fundamental fa-cultad para conocer del caso y proveer justicia según lo ameriten las circunstancias”.(10) (Énfasis suprimido.) Ahora bien, la notificación escrita, en la forma y manera requeridas y dentro de los plazos prescritos anteriormente, es requisito de cumplimiento estricto para iniciar acción judicial contra el Estado por daños causados por su culpa o negligencia, a menos que haya mediado justa causa en el incumplimiento de los requisitos señalados previa-mente.(11)
La ley contempla un sinnúmero de situaciones en torno al aspecto de la notificación. Específicamente, en el caso de menores de edad, la ley le impone la responsabilidad principal a los padres o tutores y, en la alternativa, la ley dis-pone que podrá hacerlo el menor (12) Por último, se esta-*169blece que, cuando se cumpla con el requisito de notificación, el término para iniciar la acción es el que dis-pone la ley, como se ha expresado anteriormente.
Por otro lado, no hay duda de que la norma que extiende el término prescriptivo de las acciones de menores, hasta que éstos lleguen a su mayoridad, aplica igualmente a las reclamaciones autorizadas por la Ley de Reclamaciones y Demandas contra el Estado. Esto en virtud del Art. 8 de dicha Ley, 32 L.P.R.A. see. 3083.(13) Véase Valentín v. Jaime, 86 D.P.R. 774, 778 (1962).
Así, el Art. 40 del Código de Enjuiciamiento Civil de 1933,(14) en lo pertinente, dispone que
[s]i la persona con derecho a ejercitar una acción, que no sea la reivindicatoria de propiedad inmueble, fuese al tiempo de nacer la causa de la acción:
(1) menor de edad-, o
el tiempo que dure tal incapacidad no se considerará parte del tiempo fijado para empezar a ejercitar la acción. (Enfasis suplido.)
El requisito de notificación antes discutido está en con-flicto con las disposiciones del citado artículo 40. De una parte, nuestro derecho sustantivo preceptúa que el tér-mino prescriptivo no transcurre durante la minoridad. De *170otra, la Ley de Reclamaciones y Demandas contra el Es-tado impone al menor, de forma alternativa, el requisito de que notifique al Estado su reclamación. Poner en vigor este requisito conllevaría, en la práctica, derrotar el derecho sustantivo concebido en el Art. 40 del Código de Enjuicia-miento Civil, ante.(15)
El aludido requisito de notificación impuesto al menor, más que oneroso, es irracional. No merece otro adjetivo exigir a un recién nacido que, en casos como el de autos, al cumplir tres (3) meses de nacido, o sea, noventa (90) días, curse una carta al Secretario de Justicia indicándole su intención de reclamar. Placo servicio haríamos si permiti-mos que el requisito de notificación obstruya el derecho sustantivo del menor a recobrar por unos daños que alega-damente le causó el Estado. Nuestras expresiones sobre el deber de librarnos “de un automatismo dictado por el ca-lendario ... y proveer justicia según lo ameriten las cir-cunstancias”(16) no constituyen pura retórica; una vez más, la conciencia nos impone nuestro deber: hacer justicia.
Hemos expresado que el deber de parens patriae del Es-tado le faculta para tomar medidas encaminadas a prote-ger al menor, custodiarlo y supervisarlo, facultades que, paralelamente, son compartidas con sus padres, encarga-dos o tutores. Coexistencial con dichas facultades, el Es-tado, llamado a servir de guardián de nuestros niños, no puede, mediante un mecanismo procesal, despojarlos del derecho sustantivo que —otorgado por el propio Estado— permite la reparación de un agravio. Ante la omisión de sus padres o encargados, el Estado, en su deber de parens patriae, viene obligado a proteger a los menores y no a darle la espalda reafirmando un requisito imposible de cumplir.

El ser humano, que viene a la vida con el destino que le señale

*171su propia naturaleza, tiene un derecho a la existencia y al desa-rrollo de la misma según sus facultades; es decir, tiene un de-recho absoluto a su conservación. En la organización actual de la familia y de la sociedad se halla impuesta, primero a los parientes y después al Estado, la obligación de proveer a dicha necesidad; y cada uno en su caso está en el deber de procurar al que por sí no podría cumplir dicho fin, los medios necesarios para su conservación y desarrollo: deber altamente social, que no depende de la voluntad del que le tiene, sino que se impone a todos como una de las condiciones necesarias de la vida pro-gresiva de la humanidad. (Enfasis suplido.)(17)
Sería una burla a los derechos que tanto el Código Civil como el Código de Enjuiciamiento Civil le reconocen a los menores si resolviésemos que dichos derechos quedan su-peditados al requisito de notificación. Por un lado, nuestro ordenamiento dispone que el término prescriptivo —dere-cho sustantivo— no transcurre durante la minoridad;(18) mientras que el requisito de notificación —derecho proce-sal— le impone el deber a un infante de que notifique su reclamación. Debemos recordar que las reglas y leyes pro-cesales no tienen vida propia, sólo existen para hacer viable la consecución del derecho sustantivo de las partes.(19) Un precepto sustantivo no puede sucumbir ante una dispo-sición procesal.
Lo aquí resuelto es consistente con nuestros pronuncia-mientos en beneficio de los menores. Así, por ejemplo, he-mos expresado que no corre contra los menores el término prescriptivo de cinco (5) años que se provee para instar una acción en cobro de pensiones alimentarias atrasadas. Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616, 626 *172(1986).(20) Asimismo, en el pasado, hemos expresado que “el propósito de la excepción en cuanto a menores es proteger los intereses de los incapaces hasta el momento en que adquieren la capacidad jurídica necesaria para hacer valer sus derechos”.(21) En la práctica, no pueden protegerse de otra forma los intereses de los menores si el requisito de notificación degollara su derecho a incoar una causa de acción por la culpa o negligencia del Estado.
Aunque existe un nexo racional entre el requisito de notificación y el interés legítimo de “poner sobre aviso al Gobierno de que ha surgido una probable causa de acción por daños en su contra de modo que pueda activar sus recursos de investigación prontamente”(22) su imposición, en casos como el de marras, es claramente arbitraria. Res-paldar la imposición del requisito de notificación en casos como el de autos sería un rigor desmedido(23) “La ley es un instrumento de la justicia, y no viceversa.” Jordán-Rojas v. Padró-González, 103 D.P.R. 813, 815 (1975). Si bien es cierto que reglas como la de la notificación están funda-mentadas en consideraciones de orden público; esto es, que el Estado no debe estar sujeto indefinidamente a ser de-mandado, cuando este principio choca con la norma de que la prescripción no opera durante la minoridad, debe preva-lecer la norma que tiende a proteger los intereses de los incapacitados. Sobre el particular, véase Márquez v. Tribunal Superior, ante, pág. 562.
En fin, somos del criterio que existe justa causa cuando el requisito de notificación, cuya responsabilidad alterna-*173tiva recae en el menor, resulta imposible de cumplir por razones fuera del control del acreedor del derecho. No po-demos permitir que, en casos como el de autos, un menor sea penalizado, bajo el pretexto de un derecho procesal, por las omisiones de sus progenitores. Precisamente, la norma de que la prescripción de las acciones no corre contra los menores y los incapacitados los protege contra la posible negligencia del padre o tutor. Rodríguez Avilés v. Rodríguez Beruff, ante, págs. 625-626. Además, como indicára-mos anteriormente, sería absurdo requerir a un menor de edad notificar por cuenta propia. En consecuencia, la negli-gencia de sus padres no puede afectar a los menores.(24)
Por los fundamentos que anteceden, es que concurrimos con la sentencia emitida por el Tribunal, revocatoria de la sentencia parcial dictada por el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, desestimando la demanda radicada contra el Estado; resultando procedente, en con-secuencia, que se devuelva el caso a dicha sala para la continuación de procedimientos ulteriores.

 32 L.P.R.A. sec. 3077a.


 Art. 40 del Código Enjuiciamiento Civil, 32 L.P.R.A. see. 254.


 32 L.P.R.A. sec. 3077a(a).


 Esto, según lo requiere el Art. 2A(a) de la Ley Núm. 121 de 24 de junio de 1966, el cual enmendó la Ley Núm. 104 de 29 de junio de 1955, conocida como Ley de Reclamaciones y Demandas contra el Estado, 32 L.RR.A. sec. 3077a.


 Oposición a Moción de Desestimación y/o Sentencia Sumaria.


 Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963).


 En dicha notificación, hay que incluir la siguiente información: la fecha, sitio, causa y naturaleza general del daño sufrido, los nombres y direcciones de sus testi-gos, y la dirección del reclamante, así como el sitio donde recibió tratamiento médico en primera instancia. Art. 2A(a) de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077a(a).


 Romero Arroyo v. E.L.A., 127 D.P.R. 724, 734 (1991), citando a Rivera de Vincenti v. E.L.A., 108 D.P.R. 64, 69 (1978); además, véase el Informe de la Comisión de lo Jurídico sobre el P. de la C. 492.


 Art. 2A(c) de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077a(c); Rolón Rivera v. E.L.A., 105 D.P.R. 7, 8 (1976).


 Romero Arroyo v. E.L.A., ante, pág. 735, citando a Loperena Irizarry v. E.L.A, 106 D.P.R. 357, 359-360 (1977).


 Art. 2A(e) de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077a(e).


 El Art. 2A(d) de la Ley de Reclamaciones y Demandas contra el Estado, 32 L.P.R.A. sec. 3077a(d). Este inciso establece que:
“Si el perjudicado fuere un menor de edad, o fuere persona sujeta a tutela, la persona que ejerza la patria potestad o la custodia del menor, o el tutor, según fuere el caso, vendrá obligado a notificar la reclamación dentro de los noventa (90) días *169siguientes a la fecha en que tuvo conocimiento de los daños que reclama. Lo anterior no será obstáculo para que el menor, o la persona sujeta a tutela, haga la referida notificación, dentro del término prescrito, a su propia iniciativa, si quien ejerce la patria potestad o custodia, o tutela, no lo hiciere.”


 Este artículo dispone que:
“[r]egirán para las acciones aquí autorizadas los términos prescriptivos fijados en las leyes aplicables. La sentencia contra el Estado no incluirá en ningún caso el pago de intereses por período alguno anterior a la sentencia ni concederá daños punitivos. La imposición de costas se regirá por el procedimiento ordinario. El Es-tado, con la aprobación del tribunal, podrá transigir cualquier reclamación en su contra una vez que se haya comenzado la acción.
“La sentencia que se dicte en cualquier acción autorizada por las sees. 3077 et seq. de este título impedirá toda otra acción por parte del reclamante, por razón de la misma cuestión o materia, contra el funcionario, agente o empleado cuyo acto u omisión dio origen a la acción; y la sentencia contra el funcionario, agente o em-pleado impedirá igualmente toda acción contra el Estado.” 32 L.P.E.A. see. 3083.


 32 L.P.E.A. see. 254.


 Id.


 Romero Arroyo v. E.L.A., ante.


 Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617, 630 (1993), citando a J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1956, Vol. I, págs. 782-783.


 De Jesús v. Churdón, 116 D.P.R. 238, 250 et seq. (1985); Ibáñez v. Divinó, 22 D.P.R. 518 (1915).


 Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986), interpretando las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Nótese que, según lo dispone el mismo Art. 40 del Código de Enjuiciamiento Civil, ante, sólo en las acciones para reclamar propiedad inmueble, la prescripción corre contra menores de edad. Gómez v. Marques, 81 D.P.R. 721 (1960).


 Márquez v. Tribl. Superior, 85 D.P.R. 559, 562 (1962).


 Romero Arroyo v. E.L.A., ante, pág. 734.


 En López v. Autoridad de Carreteras, 133 D.P.R. 243 (1993), declaramos nuestro repudio a ese tipo de aplicación del término. Esto, mientras interpretábamos el término de noventa días establecido en la Ley de Municipios Autónomos del Es-tado Libre Asociado de Puerto Rico de 1991 que contiene una disposición análoga a la aquí interpretada.


 De Jesus v. Churdón, ante, pág. 253, citando a H.L. Mazeaud y J. Mazeaud, Lecons de Droit Civil, 6ta ed., París, Ed. Montchrestien, 1978, T. 2, Vol. 1, pág. 1165-1167.